Citation Nr: 0948221	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  06-05 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a March 2005 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in St. Petersburg, Florida in which 
the RO denied the benefit sought on appeal.  The appellant, 
who had active service from February 1957 to February 1961, 
appealed that decision to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.    

The Board remanded the case for further development in 
January 2009.  Although the case has been returned to the 
Board for further review, the Board observes (through no 
fault of the RO) that part of the development it requested in 
its January 2009 decision has not been completed.  In light 
of information and argument contained in a November 2009 
post-remand brief submitted by the appellant's 
representative, the Board finds that the present appeal 
should be remanded once again in an attempt to complete the 
outstanding development.  As such, the appellant's increased 
rating claim is hereby REMANDED to the RO via the Appeals 
Management Center ("AMC") in Washington, DC.  The RO will 
contact the appellant and inform him that further action is 
required on his part.  

In remanding this appeal, the Board notes once again for the 
record that in a December 2008 brief submitted on the 
appellant's behalf, the appellant's representative raised the 
additional issue of service connection for loss of sphincter 
control secondary to his service-connected hemorrhoids.  This 
issue does not appear to have been developed for appellate 
review and is not inextricably intertwined with the claim for 
an increased rating.  Therefore, the matter is REFERRED to 
the RO for appropriate development.




REMAND

As discussed in the Board's previous decision, the appellant 
seeks an increased (compensable) disability rating for his 
service-connected hemorrhoids on the basis that he 
experiences chronic flare-ups of hemorrhoids, manifested by 
pain, bleeding, and itching; and that he believes that his 
hemorrhoid condition is more severe than is reflected by the 
noncompensable evaluation currently assigned.  The 
appellant's representative previously argued that the appeal 
should be remanded for another VA examination because the VA 
examiners who previously evaluated the appellant did not 
review the claims file.  In addition, the Board noted in its 
January 2009 decision that following his most recent VA 
examination in May 2006, the appellant submitted a statement 
in which he asserted that he differed from the statements in 
the VA examiner's report in that he did not deny bleeding of 
his hemorrhoids as indicated in the report.  The appellant 
stated further that the VA examiner in fact verbally 
indicated to him that she saw indications of bleeding and the 
presence of numerous protruding hemorrhoids.  As such, the 
appellant argued that the severity of his hemorrhoids 
condition warranted a compensable evaluation. See June 2006 
statement in support of claim.  Based upon the foregoing, the 
Board remanded that appellant's appeal in January 2009 in 
order for the RO to (among other things) attempt to obtain 
outstanding post-service medical records and to afford the 
appellant a more recent VA examination. January 2009 BVA 
decision, pgs. 4-6.   
  
Although the appellant was scheduled for a new VA examination 
in September 2009 in relationship to his increased rating 
claim, he failed to report. See September 2009 notice of VA 
examination; November 2009 Supplemental Statement of the 
Case, p. 10.  Regulations provide that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination, 
and a claimant, without good cause, fails to report for such 
examination or reexamination, action shall be taken in 
accordance with paragraphs (b) or (c) of 38 C.F.R. § 3.655, 
as appropriate. See 38 C.F.R. § 3.655(a); Engelke v. Gober, 
10 Vet. App. 396, 399 (1997).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member. Id.  VA regulations provide that when the 
examination is scheduled in conjunction with any original 
claim other than an original compensation claim, a reopened 
claim for a benefit that was previously disallowed, or a 
claim for increase, the claim shall be denied. 38 C.F.R. § 
3.655(b).

Due to the appellant's failure to appear for his VA medical 
examination, the RO recertified the appellant's appeal to the 
Board. See November 2009 Supplemental Statement of the Case; 
VA Form 8.  However, in November 2009, the appellant's 
representative submitted a brief on the appellant's behalf 
that indicated the reason the appellant did not appear for 
his medical examination was because he was recovering from 
total knee replacement surgery from September 1, 2009 through 
September 28, 2009. See November 2009 appellant's brief, p. 
2.  In doing so, the representative argued that it appeared 
the appellant had a legitimate mitigating circumstance for 
not reporting for his September 2009 medical examination and 
asked that he be given another chance for a new examination. 
Id.  As the appellant apparently has been scheduled for a 
second total knee replacement in the near future, the 
representative requested that the appellant be scheduled for 
a new VA medical examination at the end of February/March 
2010. Id.   
 
Inasmuch as the appellant's recent request to reschedule his 
increased rating medical examination appears to be based on 
good cause under 38 C.F.R. § 3.655, the Board finds that the 
appeal should be returned to the RO for the scheduling of 
another VA medical examination.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should attempt once again to 
contact the appellant and obtain the 
names and addresses of all medical care 
providers who treated him for 
hemorrhoids since July 2006.  After 
securing the necessary releases, the RO 
should attempt to obtain copies of all 
medical records from the identified 
treatment sources, and associate them 
with the claims folder.  Of particular 
interest are any treatment records from 
the appellant's private 
gastroenterologist in Pensacola, 
Florida.  All attempts to procure 
records should be documented in the 
file.  The appellant and his 
representative are to be notified of 
unsuccessful efforts in this regard.

2.  Once again, the appellant should be 
afforded a VA examination to determine 
the current severity of his 
hemorrhoids.  All indicated tests and 
studies are to be performed.  The 
claims folder must be made available to 
the examiners for review, and a 
notation to the effect that this record 
review took place should be included in 
the report.  The examiner should 
specifically comment as to whether the 
appellant's hemorrhoids are mild or 
moderate; large or thrombotic, 
irreducible, with excessive redundant 
tissue, evidencing frequent 
recurrences; or manifested by 
persistent bleeding and with secondary 
anemia, or with fissures.  The examiner 
should describe all findings in detail 
and provide a complete rationale for 
all opinions offered.  The findings 
should be typed or otherwise recorded 
in a legible manner for review 
purposes.

3.  The appellant must be given 
adequate notice of the date and place 
of any requested examination.  A copy 
of all notifications should be 
associated with the claims folder, if 
possible.  The appellant is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  Following completion of the 
foregoing, the RO must review the 
claims folder and ensure that all of 
the foregoing development has been 
conducted and completed in full.  In 
particular, the RO should determine if 
all medical findings necessary to rate 
the appellant's hemorrhoids have been 
provided by the examiner.  If not, the 
report must be returned for corrective 
action. 38 C.F.R. § 4.2.

When the development requested has been completed, the RO 
should readjudicate the issue on appeal in light of any 
additional evidence added to the claims file.  In doing so, 
the RO should please note that this appeal has been advanced 
on the Board's docket pursuant to 38 C.F.R. § 20.900(c) 
(2009).  As such, expedited handling of this appeal is 
requested.  If the benefit sought is not granted, the 
appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The appellant is free to submit any additional evidence 
and/or argument he desires to have considered in connection 
with his current appeal. Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No action is required of the appellant unless he 
is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).

